DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Harbeck on August 05, 2021.
The application has been amended as follows: 
In claim 9, lines 8-9, delete “each of R1 and L1 is independently selected from a same option as each of R1 and L1 in the formulas (3a)-(3d);” and insert - - R1 is any one selected from the group consisting of: a hydrogen atom; an alkyl group; and a halogenated alkyl group; L1 is any one selected from the group consisting of: a direct bond; a carbonyloxy group; a carbonylamino group; a linear, branched or cyclic alkylene carbonyloxy group; and a linear, branched or cyclic alkylenecarbonylamino group; - -  in its place.

The following is an examiner’s statement of reasons for allowance: 
The objections to claim 8 has been withdrawn following the applicant’s amendment to claim 8.
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claims 1 and 7.
The prior art does not teach the onium salts in claim 1.
Therefore, claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANCA EOFF/Primary Examiner, Art Unit 1722